Citation Nr: 0703210	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from February 1975 to 
February 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.

The veteran claims he is currently diagnosed with Hepatitis C 
which was allegedly caused by a blood transfusion which 
occurred in the course of his inservice right shoulder 
surgery.  Service medical records show pre-operative and 
post-operative treatment for a right shoulder injury.  
Nonetheless, the service medical records do not contain the 
records of the right shoulder surgery procedure or any type 
of inpatient records relating to the surgery.  Upon a review 
of notations made by physicians pursuant to treatment of the 
veteran's right shoulder and the veteran's January 1978 
separation examination, service medical records indicate that 
the veteran's surgery of the right shoulder most likely 
occurred in the last week of April 1976 or the first week of 
May 1976.  

The RO made a request, in February 2002, for the veteran's 
hospital records from the Blanchfield Army Hospital in Fort 
Campbell, Kentucky for treatment on May 3, 1976, the date of 
surgery as recollected by the veteran upon separation in 
January 1978.  In response to a reply received from the U.S. 
Army Medical Department Activity in Fort Campbell, Kentucky, 
the RO made a follow-up request for the inpatient hospital 
records from the Department of Veterans Affairs Records 
Management Center in St. Louis, Missouri for the dates of May 
3, 1976 to July 30, 1976.  No such records were found.

Service connection for Hepatitis C requires medical evidence 
diagnosing the condition and a link, established by medical 
evidence, between current symptoms and an in-service injury; 
and credible supporting evidence that the claimed in-service 
injury actually occurred.  Because of the importance of the 
inpatient hospital records of the veteran's right shoulder 
surgery to the veteran's claim, another attempt should be 
made to locate the records.  For the reasons set forth above, 
the request for records should also include the month of 
April 1976.

Accordingly, the case is REMANDED for the following actions:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Attempt to obtain all inpatient 
hospital records (clinical records) of 
the veteran's hospitalization at 
Blanchfield Army Hospital in Fort 
Campbell, Kentucky during 1976.  A search 
for dates between April 1, 1976 to May 
30, 1976 should be made.  Contact the 
National Personnel Records Center and/or 
the Department of Veterans Affairs 
Records Management Center in St. Louis, 
Missouri, as appropriate.  See M21-1R 
III.iii.B. Any information obtained is to 
be associated with the veteran's claims 
folder.  If additional service medical 
records are not obtained, document 
whether the records do not exist or that 
further efforts to obtain the records 
would be futile. 

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and the applicable 
time period in which to respond.

Thereafter, the case should be returned to the Board if in 
order. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



